Citation Nr: 0316521	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant was permanently incapable of self-
support at the time of her 18th birthday.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The appellant is a daughter of a deceased veteran who had 
active service from September 1942 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in June 1999 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a decision dated June 11, 2001, the Board denied the 
appellant's appeal.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the appellant 
and the Secretary of Veterans Affairs, vacated the Board's 
June 11, 2001, decision and remanded the matter to the Board 
for further proceedings. 


REMAND

The Board notes that private medical records dated in 1977-
1978 stated that the appellant had given a history of having 
left high school but having obtained a high school diploma 
prior to her marriage in June 1968.  However, in a statement 
received in August 2002, the appellant denied having received 
a high school diploma.  Evidence of record shows that the 
appellant attended Wausau Senior High School, Wausau, 
Wisconsin, in the 1960s.  The Board finds that the extent of 
the appellant's formal education is a relevant factor in 
consideration of the issue on appeal.  Therefore, the Board 
finds that an attempt should be made to find out from 
official sources whether or not the appellant completed her 
high school education.

In a decision dated May 22, 1996, an administrative law judge 
(ALJ) of the Social Security Administration (SSA) found that 
the appellant was not a disabled adult child between the ages 
of 18 years to 22 years under laws administered by that 
agency.  The ALJ's decision, while not controlling for VA 
purposes, is evidence pertinent to the issue currently before 
the Board.  The copy of the ALJ's decision in the claims file 
does not, however, include Page 5, on which the ALJ discussed 
his findings as to the appellant's credibility.  The Board 
finds that an attempt should be made to obtain a complete 
copy of the ALJ's May 22, 1996, decision in the appellant's 
case.

The joint motion by the parties before the Court stated that 
VA should obtain an opinion from a dermatologist or other 
specialist in skin disorders, who has reviewed the medical 
evidence of record, on the issue of whether the appellant was 
permanently incapable of self-support at the time of her 18th 
birthday.  As the joint motion was granted by the Court, it 
is the law of the case, and so the Board will refer the 
claims file to a skin specialist for a records review and 
preparation of a medical opinion.

Under the circumstances, this case is REMANDED for the 
following:

1.  Information should be requested from 
Wausau Senior High School, Wausau, 
Wisconsin, and/or from the Wisconsin 
State Board of Education as to whether 
the appellant, whose date of birth was 
December [redacted]
, 1950, received a high school 
diploma.  Information should be requested 
as to the credits the appellant earned 
toward the requirements for a high school 
diploma if she did not in fact receive a 
diploma.

2.  The SSA should be requested to 
provide a complete copy of the ALJ's 
decision of May 22, 1996, on the 
appellant's claim number [redacted].

3.	Then, the claims file should be referred 
to a specialist in dermatology of the 
Veterans Health Administration for review 
of the pertinent medical evidence of 
record concerning the veteran's skin 
condition prior to her 18th birthday on 
December [redacted]
, 1968.  The reviewing 
physician should be requested to provide 
an opinion on the following question: Did 
the appellant's dermatological condition 
on December [redacted]
, 1968, her 18th birthday, 
render her permanently incapable of self-
support?  A rationale for the opinion 
expressed should be provided.  The 
reviewing dermatologist should be 
informed that a psychiatrist has provided 
an opinion on the question of whether the 
appellant's psychiatric status at the 
time of her 18th birthday rendered her 
permanently incapable of self-support and 
that he or she is only being asked to 
offer an opinion on the issue of whether 
a skin condition existing on December [redacted]
, 
1968, rendered the appellant permanently 
incapable of self-support.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case (SSOC) and 
an opportunity to respond thereto.  Pursuant to the Veterans 
Claims Assistance Act of 2000, the SSOC should notify the 
appellant of the evidence which would be needed to 
substantiate her claim on appeal and whether VA or the 
claimant is expected to attempt to obtain and submit such 
evidence.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to assist the appellant and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the appellant unless 
she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



